10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:18-cv-00163-LRH-CBC Document 39 Filed 11/04/19 Page 1 of 4

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

FILED RECEIVED |
VIRGINIA CRONAN LOWE ~~ ENTERED TT a RVED ON

JAMES PETRILA COUNSEL/PARTIES OF RECORD
Trial Attorneys, Tax Division
U.S. Department of Justice . :
P.O. Box 683 NOV -5 2019
Washington, D.C. 20044
202-307-6648 (v) (Petrila) CLERK US DISTRICT COURT
202-307-0054 (f) DISTRICT OF NEVADA

James.Petrila@usdoj.gov BY: ~~ DEPUTY

 

 

 

 

 

 

 

 

 

Of Counsel

NICHOLAS A. TRUTANICH
United States Attorney

Attorneys for the United States

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

ADVANCED REFINING CONCEPTS, LLC,

A Nevada Limited Liability Company, Case No. 3:18-CV-00163 LRH-CBC

Plaintiff,

)

)

) b[¢-dar

)

) STIPULATION TO SUBSTITUTE
) ATTORNEYS
)

)

)

)

)

)

)

THE UNITED STATES OF AMERICA;
DAVID J. KAUTER, acting Commissioner
Of Internal Revenue; and DOES I through X,

Defendants.

 

The undersigned Virginia Cronan Lowe and James Petrila stipulate to substitute James
Petrila for Virginia Cronan Lowe as attorney of record for the United States in the above

captioned case.

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:18-cv-00163-LRH-CBC Document 39 Filed 11/04/19 Page 2 of 4

The undersigned further stipulate that this substitution will not result in any delay of

discovery, the trial, or any hearing in the above captioned matter.

Dated this 4"° day of November, 2019.

Respectfully submitted,

RICHARD E,. ZUCKERMAN
Principal Deputy Assistant Attorney General

/s/ James Petrila

JAMES PETRILA

Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683

Washington, D.C. 20044
202-307-6648 (v)
202-307-0054 (f)
James.Petrila@usdo}j.gov

Of Counsel:
NICHOLAS A. TRUTANICH
United States Attorney

Respectfully submitted,

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

/s/ Virginia Cronan Lowe
VIRGINIA CRONAN LOWE
Trial Attorney, Tax Division
U.S. Department of Justice

P.O. Box 683

Washington, D.C. 20044
202-307-6484 (v)

202-307-0054 (f)
Virginiacronan.lowe@usdoj.gov

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:18-cv-00163-LRH-CBC Document 39 Filed 11/04/19 Page 3 of 4

Of Counsel:
NICHOLAS A. TRUTANICH
United States Attorney

IT IS SO ORDERED: Cai.

, United-States Magistrate Judge

DATED: / ( [ 5 [214

 

 
